RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0818-21

IN THE MATTER OF THE
ADOPTION OF A CHILD BY
AISHA MARGARET SMITH.
_________________________

                Submitted August 16, 2022 – Decided September 6, 2022

                Before Judges Accurso and Natali.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Family Part, Essex County,
                Docket No. FA-000036-22.

                Wesley-Keith Mullings, appellant pro se.

                Respondent Aisha Margaret Smith has not filed a
                brief.

PER CURIAM

      In this one-sided appeal, Wesley-Keith Mullings appeals from a

November 4, 2021 order of the Family Part in Essex County denying his

motion to "vacate and expunge" the adoption of his now-eighteen-year-old son

by his ex-wife, Aisha Margaret Smith. Mullings styles himself as the

managing trustee of the Wesley Keith Mullings Trust and refers to his son a s
trust "property," which he claims "preclud[es] any third parties from

intervening or intermeddling in the affairs of a trust." He also claims to be the

"named executor of [his son's] estate, making him immune to statutory law

when operating within the interest of the estate."

      Although the record is jumbled and many of the documents in the

appendix are either incomplete or incomprehensible, it appears as if Ms. Smith

married Mr. Mullings in 2015 and adopted his son, albeit shortly before their

marriage, sometime after the death of the boy's mother. Smith filed for

divorce in Union County in 2018, and she was awarded temporary custody of

the boy in May of that year while Mullings was incarcerated in New York,

apparently for failure to pay child support owed to the mother of another of his

sons. Smith and Mullings were divorced in August 2018.

      Mullings has provided us a transcript of a January 2019 hearing on his

post-judgment application in the divorce action to have residential custody of

his son returned to him. That transcript reflects Mullings presenting his

position that he was not subject to the court's jurisdiction or the State's laws

governing the care and custody of children. The judge explained to Mullings

how his position was at odds with his request that the court award him custody

of his son. Mullings, nevertheless, refused to comply with the court's order to


                                                                             A-0818-21
                                         2
produce the boy for an in camera interview 1 to allow the judge to resolve the

custody dispute Mullings had brought to the court, resulting in his arrest on

contempt charges and temporary sole legal and physical custody in Smith. 2

      Mullings appears to have subsequently changed tack, focusing instead on

"expunge[ing]" the adoption order and thereby undermining any claim Smith

would have to custody of his son. Two months after the hearing resulting in

his arrest, Mullings filed an order to show cause in the closed adoption case in

Essex County to vacate the adoption. Judge David B. Katz denied the

application in July 2019. In a cogent and comprehensive opinion from the

bench, the judge explained Mullings had presented no basis to vacate the

judgment of adoption under Rule 4:50-1, even assuming the application could

be considered timely under Rule 4:50-2. The judge explained the parties were

embroiled in a custody dispute the Union County court was prepared to

resolve, which Mullings could not circumvent by attempting to reopen the


1
  The boy was then in Mullings' physical custody, according to Smith and her
counsel, because he appeared at her home on his release from jail and removed
the boy in violation of the 2018 temporary custody order while she was at
work.
2
  Mullings appealed that order in August 2020, as well as four others issued in
the Union County post-judgment proceedings between January and April 2019.
We dismissed his appeal as out-of-time on Smith's motion. Mullings v.
Mullings, A-4252-19 (App. Div. Oct. 8, 2020).
                                                                           A-0818-21
                                       3
Essex County adoption without any legal basis. Judge Katz explained the law

viewed Smith as much the child's mother as it viewed Mullings his father, and

thus the parties would have to return to Union County to resolve their

differences.

      In December 2019, Mullings moved again to "vacate and expunge" the

adoption and to unseal the adoption records, claiming he never consented to

the boy's adoption by Smith. 3 That motion was denied following oral

argument in May 2020. In denying Mullings' renewed attack on the adoption

judgment in his November 4, 2021 order, Judge Katz cited both his earlier July

2019 order and the May 2020 order, noting the new application sought exactly

the same relief, although "[n]o new or additional grounds have been presented"

to "warrant the court to unseal and/or vacate the adoption."




3
  The record in A-4252-19 contains an "Affidavit of Truth, Notice of Status,
and Claim of Property" in which Mullings avers that Smith "legally adopted"
his son "only by [his] consent and permission," which "[c]onsent may be
lawfully withdrawn by the grantor at any time and for any reason." In that
document, Mullings stated he had claimed his son as his "chattel property" in a
"UCC contract" with the State of New York, giving him "supreme, perfected,
and unchallenged claim to his offspring and their personal and corporate
effects in total," and "demand[ed] his property and all of his property's
personal effects be returned to his permanent custody immediately with
prejudice."
                                                                         A-0818-21
                                       4
      This history makes obvious this appeal should be dismissed, which we

could do on our own motion. A litigant is not free to re-file the same

application the trial court has already denied in the hope of resuscitatin g a

right of appeal. Cf. In re Hill, 241 N.J. Super. 367, 371 (App. Div. 1990)

(noting "[a] reconsideration motion cannot resurrect an appeal that is already

time-barred"). The trial court denied Mullings' applications to unseal and

vacate the 2015 adoption in July 2019 and May 2020. The time to appeal

those orders has long since passed. See R. 2:4-1(a) (requiring appeals from

final orders of the trial court to be filed within forty-five days). Defendant

cannot circumvent his failure to timely appeal those orders by this appeal.

      But having reviewed the record, we are also satisfied that Judge Katz

and the other judges who have denied Mullings' several applications to unseal

and vacate the 2015 judgment of adoption were correct that Mullings has put

forth no legitimate basis for that relief. In addition, Mullings has presented us

no basis on which the trial court could have reopened the adoption judgment

from 2015 under Rule 4:50-1. Mullings' arguments to the contrary based on

his "sovereign" status are without sufficient merit to warrant discussion in a

written opinion. See R. 2:11-3(e)(1)(E). Accordingly, we affirm the court's




                                                                            A-0818-21
                                         5
November 4, 2021 order again denying the unsealing and vacating of the 2015

adoption judgment.

     Affirmed.




                                                                     A-0818-21
                                     6